52 U.S. 522 (____)
11 How. 522
ARTHUR SPEAR, CLAIMANT OF THE SCHOONER LUCY ANN AND CARGO, APPELLANT,
v.
HENRY PLACE, LIBELLANT, FOR HIMSELF AND OTHERS.
Supreme Court of United States.

*525 It was argued by Mr. Walker, for the appellants, and Mr. Coxe, for the appellee.
Mr. Justice WOODBURY delivered the opinion of the court.
A libel was filed in the District Court of Texas, December 22d, 1848, by Place, as master of the steamship Globe, and four others, as owners. It was in rem against the schooner Lucy Ann, her tackle and cargo, on a claim for salvage.
The material averments were, that the schooner on the 18th of that month, in a fog, got ashore on the north breakers of the bar at the entrance of the port of Galveston; that the libellant, seeing her danger and signals of distress, assisted in getting her off, and saving the vessel and cargo; and the libel then prayed that all persons interested therein be notified to appear and show cause why the libellants should not have a decree for such money or such proportion of the property saved as is a just compensation for their salvage services.
On the same day a writ of seizure issued against the vessel and cargo, wherever found, and the officer the same day returned, *526 that he had seized the vessel; but after taking the cargo, in the hands of seven different owners and consignees, in various and independent proportions, had left it there, on receiving their receipts therefor.
On the 29th of December, at the time notified, Spear, the master and part owner of the schooner, appeared professedly behalf of himself and other owners of both vessel and cargo, and denied most of the allegations in the libel, and any rightful claim by the plaintiffs for salvage, and prayed for judgment and cost in his own behalf.
It was shown at the trial, by the appraisement and evidence, that the schooner was worth $2,600 and the cargo $21,325.73, and after a full hearing of the witnesses the salvage decreed by the court was one fifth of the value, being $520 on the schooner, and $4,265.14 on the cargo.
From this decree Spear entered an appeal; and the first question presented is whether this court has jurisdiction to sustain it.
In order to sustain it, the decree must be of the value of $2,000, against his own interests, or those of some persons he can properly represent here.
But his own private interests extend only to about one fourth of the vessel, charged with a salvage of less than $200; and if he may be considered as properly acting for the other and absent part owners, the decree against the whole vessel is but $520, or $1,480 less than is necessary to confer on us jurisdiction in this class of cases.
It is the amount of salvage, if any, which is in controversy, and which tests the jurisdiction, and not the value of the vessel or cargo. Wilson v. Daniel, 3 Dallas, 401.
The next inquiry is, whether the salvage on the vessel can be made sufficient to give jurisdiction, by adding any interest of the master in the cargo affected by the decree.
But he does not claim, nor appear to have owned, any part of the cargo.
Nor could he properly, as mere master of the vessel, represent or act for any part of the cargo after it was delivered to the consignees, they residing near, as was the case in this instance, at the time of his appearance as well as at the time of his appeal.
Had the salvage against the cargo been claimed at a distance from the owners or consignees, and while it was in his custody or control, he might ex officio possess some power, and be liable to some duty, in watching over it, in their absence. The Schooner Adeline, 9 Cranch, 286. But when, as here, his possession and control had entirely ceased, and the consignees lived in the same city where the court was held, and were in full charge of the cargo, no official connection continued, and no other is set up or pretended to be proved.
*527 In strict law, then, it does not seem competent for him to prosecute any appeal in their behalf, separately or in conjunction with his own interests, without showing some special authority from them for that purpose. Several precedents fully sustain this view.
Thus, in the case of the Schooner Sally and Cargo, 1 Gallis. 402, it is laid down, that, "in all cases where it is practicable, it is the duty of the owners to claim in person, or at least to annex their own affidavit to the special facts stated in support of the claim."
Especially is such the case where the owners or consignees are within the jurisdiction of the court; as it is so easy to do it, if desiring any interference; and as, by the master appearing and appealing without their authority, they might be involved in litigation and costs against their wishes. The Ship St. Lawrence and Cargo, 1 Gallis. 469; Dunlap's Adm. Pr. 161.
But supposing it were too late, after allowing his appearance below in their behalf, to object to his further prosecution of the claim by an appeal, still the insufficiency of the amount of any one decree, or of any one class of interests in any one person or firm, to justify our jurisdiction, is not removed.
In case of an individual claiming for others in admiralty, the rights of each person or firm represented are supposed to be contained or covered in separate decrees, or separate portions of one decree, as each owns separately, and, if not thus considered, one may have to pay, or be made to suffer, for another. Oliver et al. v. Alexander et al., 6 Peters, 143; Stratton v. Jarvis et al., 8 Peters, 11.
Here the decree relating to the schooner was against persons, not appearing to be owners of any part of the cargo, and, as before shown, was entirely inadequate in amount to give us jurisdiction.
The consignees of the cargo were likewise seven persons or firms, in distinct or separate lots of goods, valued from about $100 in some to the highest in one case of $5,678.
There does not appear to have been any joint interest among them; and though the decree below is inartificial, yet each should pay and be ordered to pay the salvage on his own goods, and no others, as much as if each had in person put in a separate claim. 6 Peters, 150; 8 Peters, 11.
"In such a case," says Justice Story, "though the original libel is against the whole property jointly, yet it is severed by the several claims; and no appeal lies by either party, unless in regard to a claim exceeding a sum of $2,000 in value. This has been the long and settled practice in the admiralty courts of this country." 6 Peters, 150.
*528 The salvage on the largest claim would be only $1,136.80, and would have to be paid by J.S. Vedder, the consignee, in order to prevent a sale of his part of the cargo. From its being under $2,000, as we before said, he could not appeal, nor any other person for him, so as to confer jurisdiction on us.
It follows, then, that, as no one person, either in his own right or in the right of some other person or firm, and as no one lot of the goods, or owner of the vessel, was subject by the decree to pay as much as $2,000 in salvage, the appeal must be dismissed for want of jurisdiction.
Were this result more doubtful, we should feel averse to sustain jurisdiction, unless clearly bound to, in a class of appeals like this, not entitled to favor, unless, in the language of Chief Justice Marshall in The Sibyl, 4 Wheaton, 98, "it manifestly appeared that some important error had been committed."

Order.
This cause came on to be heard on the transcript of the record from the District Court of the United States for the District of Texas, and was argued by counsel. On consideration whereof, it is now here ordered, adjudged, and decreed by this court, that this cause be, and the same is hereby, dismissed for the want of jurisdiction.